Citation Nr: 1646848	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  07-38 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from September 1961 to September 1965.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied an increased rating for the Veteran's service-connected left knee disability.

This case was before the Board in October 2011, when it was remanded to afford the Veteran a hearing.  When the case returned to the Board in October 2013, the issue of entitlement to TDIU was inferred in accordance with the United States Court of Appeals for Veterans Claims (the Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The TDIU matter was remanded for development at that time.  In a February 2016 decision, the Board denied the Veteran's claim for an increased rating, granted a separate rating for left knee lateral instability, and remanded TDIU for additional development.  For the reasons discussed below, further development is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, there appear to be outstanding records.  VA medical records dated in January 2014 and March 2014 indicate the Veteran received non-VA physical therapy for his left knee, possibly from Southern Therapy and Wellness Center.  The VA medical records note that the results of these sessions were scanned into VistA; however, the underlying records were not associated with the claims file.  On remand, all outstanding VA treatment records, to include any non-VA records scanned into VistA Imaging, should be associated with the claims file.  If any private records scanned into VistA cannot be retrieved, then with any assistance necessary from the Veteran, VA should make reasonable efforts to obtain the outstanding treatment records.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

The Veteran seeks entitlement to TDIU.  A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2015).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

The Veteran is service-connected for status-post left total knee replacement, evaluated as 30 percent disabling; left knee lateral instability, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as noncompensable; and pleural plaques, evaluated as noncompensable.  The Veteran's combined rating, as per 38 C.F.R. § 4.25 (2015), is 40 percent; therefore, he does not satisfy the minimum percentage rating requirements of 38 C.F.R. § 4.16(a) (2015) for a TDIU.

However, VA regulations provide that if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) (2015), rating boards should refer to the Director of the Compensation Service for extraschedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2015).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2015).

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2015); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Veteran has been afforded several examinations which assessed the level of functional impairment imposed by his service-connected disabilities.  An October 2006 knee examination report stated the Veteran's left knee disability would give him difficulty standing for long periods of time and would preclude him from squatting, kneeling, or climbing ladders.  A May 2014 knee examination report stated the Veteran's left knee and leg limited him to sedentary employment only, adding that the Veteran's left knee condition would prevent him from performing his previous job as a power plant mechanic.  Audiological examination reports dated in April 2015 and June 2016 indicated that the Veteran's hearing loss affected his ability to work, stating that the Veteran was unable to understand spoken words and heard different words than what was spoken.  An April 2016 respiratory examination indicated the Veteran's pleural plaques caused no functional impact.  

Review of Social Security Administration (SSA) records indicates the Veteran has held jobs in maintenance and as a county sheriff's deputy, but most of his occupational history was a master mechanic at a power plant.  The Veteran's level of educational attainment is unclear, as he has variously reported completing 11th grade, obtaining a GED, and seeking his Associates degree.  To clarify the nature of the Veteran's education and vocational history, the Veteran should be provided another VA Form 21-8940 and requested to submit a completed copy.

In an October 2016 Appellate Brief, the Veteran's representative stated that the aforementioned evidence suggested that the Veteran was limited occupationally due to his service-connected disabilities, and asked that the Veteran be afforded an evaluation by a vocational expert.  

As there are outstanding records, and given that the combined effect of the Veteran's service-connected disabilities upon his ability to secure and maintain substantially gainful employment is unclear, as is the impact of those disabilities on his ability to gain or maintain employment consistent with his education and work history, the Board finds that such an evaluation is warranted.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.

Even if the Veteran's disabilities are found to preclude employment, the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Director of the Compensation Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the TDIU claim.

Thus, after completion of the vocational evaluation, the RO should refer the Veteran's claim to Director of the Compensation Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VA Form 21-8940 and request that he supply the requisite information.

2.  Obtain all VA treatment records for the Veteran dated from November 2015 to the present, as well as any non-VA treatment records that were scanned into VistA Imaging.  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

3.  Next, schedule the Veteran for evaluation by a vocational specialist, if possible, to assist in determining the effect of his service-connected disabilities (status-post left total knee replacement; left knee lateral instability; tinnitus; bilateral hearing loss; and pleural plaques), individually or jointly, on his ability to obtain or maintain substantially gainful employment.  The claims file and all other pertinent records should be made available to the vocational specialist.

The specialist should address the functional and occupational impairment due to the service-connected disabilities as they relate to the ability to function in a work setting and to perform work tasks, including sedentary and physical tasks.  The examiner should take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.

The examiner should set forth a complete rationale underlying any conclusions drawn or opinions expressed.

4.  Thereafter, submit the TDIU issue to the Director of the Compensation Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) (2015).  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered.  The response from the Director of the Compensation Service must be included in the claims file.

5.  Thereafter, readjudicate the Veteran's claim.  If the determination is unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




